418 F.2d 1240
UNITED STATES of America, Plaintiff-Appellee,v.Charles Edward YOUNG, Jr., Defendant-Appellant.
No. 24154.
United States Court of Appeals Ninth Circuit.
December 2, 1969.

James W. Johnson, Jr. (argued), of Johnson & Sloan, Reno, Nev., for defendant-appellant.
Julien G. Sourwine (argued), Asst. U. S. Atty., Robert S. Linnell, U. S. Atty., Reno, Nev., for plaintiff-appellee.
Before DUNIWAY, CARTER and TRASK, Circuit Judges.
PER CURIAM.


1
In this criminal appeal the sole question presented is whether the evidence is sufficient to sustain the verdict of guilty. The offenses are interstate transportation of certain falsely made, forged and altered travelers checks, 18 U.S.C. § 2314, and aiding and abetting another in such transportation of other such checks, 18 U.S.C. §§ 2 and 2314. We have examined the evidence and we find that, when viewed in the light most favorable to the government, it is sufficient.


2
Affirmed.